The Supreme Court affirmed the decree of the Common Pleas on May 8, 1882, in the following opinion :
• Per Curiam.
The assignments of error are to the findings of the learned Master in the Court below on the facts ; and his findings have-been confirmed by the learned Court. An examination of the evidence has not satisfied us that any plain error has been committed, such as would justify us in reversing them. On the whole, we think the decree of the learned Court was in con-' formity to the justice of the case.
Decree affirmed and appeal dismissed at the cost of the appellant.